Citation Nr: 0927691	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for a right foot 
disorder.  

4.  Entitlement to service connection for a left foot 
disorder.

5.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to 
March 1955.  Decorations and awards include a Korean Service 
Medal and a United Nations Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for bilateral leg 
problems and bilateral foot problems, which he says began 
during active military service.  He reports that he was 
treated during service for pain in his legs and feet.  He 
adds that he did not seek medical treatment after service, 
but instead "always bought over-the-counter meds for the 
pain through the years."  In support of his claims, he 
submitted a copy of an in-service military record dated in 
April 1953, which reads as follows:

1.  It is requested that the physical 
profile classification board be conve[n]ed 
to review the case of [the Veteran] of this 
organization.

2.  The reason for this request is that this 
man complains of pains in legs and feet.  A 
true copy of one of [the Veteran's] Sick 
Slips is attached for your information.

In November 2005, the Veteran was accorded a VA examination.  
During the examination, he reported that he had complained 
during service of "his legs hurting all the time."  He said 
he was noted as having varicose veins, and stressed that he 
"clearly was identified as having varicose veins when he was 
in the military."  He added that his symptoms were 
exacerbated during long marches.  The examiner noted that 
outpatient records included documentation of diabetes as well 
as diabetic neuropathy with dysesthesias.  

Physical examination revealed varicosities on both legs and 
"blue venous structures" on the feet.  There was also 
"decreased sensation from the level of the ankle distally 
bilaterally," as well as "dysesthesias to touch from the 
mid-foot distally, particularly on the bottom."  The 
diagnoses were "venous varicosities of both the right and 
left leg," and "diabetic neuropathy with dysesthesias."  
The examiner added that this was "really his only foot 
problem."  Unfortunately, there is no indication that the 
claims file was reviewed.  Moreover, an opinion as to a nexus 
to service was not proffered.  For these reasons, the Board 
finds that the existing VA examination is inadequate for 
rating purposes.  Remand for a new examination is, therefore, 
warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (once the Secretary undertakes to provide an 
examination, even if not statutorily obligated to do so, he 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  

The Board further notes that, in July 2005, the RO requested 
a copy of the Veteran's service treatment records from the 
National Personnel Records Center (NPRC).  In August 2005, 
the RO received notification from the NPRC that the Veteran's 
service treatment records are fire-related and, thus, there 
were no service treatment records or Surgeon General Office 
records on file.  On January 13, 2006, the RO again requested 
the Veteran's service treatment records from the NPRC and 
also sick/morning reports dating April 1, 1953, to April 30, 
1953, including in the request the Veteran's unit 
information.  In addition, the RO sent the Veteran a letter 
requesting that he submit any service records that he has in 
his possession.

In a response dated January 25, 2006, the NPRC responded to 
the RO's request:  "need complete unit to include company."  
However, there is no indication in the claims file of any 
additional communication between the RO and the NPRC, or any 
other department/agency, regarding the Veteran's service 
treatment records or unit morning reports.

VA has a heightened duty to assist the Veteran with the 
development of his claim where STRs are unavailable.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), aff'd 
455 F.3d 1346 (Fed. Cir. 2006); cert. denied 127 S. Ct. 2265, 
167 L. Ed. 2d 1093 (2007).  In light of this, remand is 
warranted for follow up on the RO's January 2006 request 
given the NPRC's response.  In addition, a copy of the 
Veteran's official Military Personnel File should be 
requested.  

In regard to the Veteran's claim for an initial compensable 
rating for his service-connected bilateral hearing loss, in 
correspondence dated in February 2008, the Veteran averred 
that his condition "is much, much worse."  Review of the 
record reveals that his last hearing test was in November 
2005.  In order to ascertain the current level of severity 
the Veteran must be scheduled for a new VA audiology 
examination.  38 C.F.R. § 3.327.  

Finally, since the claims folder is being returned, it should 
be updated to include any VA treatment records compiled since 
May 2005.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the NPRC, or other appropriate 
agency, and request the following:

      a)  a complete copy of the Veteran's 
Official Military Personnel File and 
associate said with the claims file; and
      
      b)  a copy of sick/morning reports for 
the time period March 13, 1953, to June 13, 
1953.
      
Associate all records obtained with the 
claims file.  If no records are found, the 
claims file should be documented accordingly.

2.  Associate with the claims file any VA 
medical treatment records pertaining to the 
Veteran dating from May 18, 2005.  If no such 
records exist, that fact should be noted in 
the claims folder.  Also attempt to obtain 
any other evidence identified as relevant by 
the Veteran during the course of this remand 
provided that any necessary authorization 
forms are completed.  

3.  After completion of the above, schedule 
the Veteran for an appropriate VA examination 
regarding his claims for service connection 
for bilateral leg and foot disorders.  The 
claims file must be made available to, and 
reviewed by, the examiner and said review 
must be noted in the examination report.

All indicated tests should be performed, and 
all findings reported in detail.  The 
examiner should elicit from the Veteran a 
description of his medical history related to 
the claimed bilateral leg and foot disorders 
and his current symptomatology.  After 
examining the Veteran and determining the 
exact nature of any current leg and/or foot 
disorders, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent probability 
or greater) that any current bilateral leg 
and/or foot disorders are related to any 
injury or disease incurred in service.  

A rationale for all opinions proffered, 
including discussion of any evidence contrary 
to the opinion given, must be set forth in 
the report provided.

4.  Scheduled the veteran for a VA audio 
examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination, and such 
review should be noted in the examiner's 
report.

All indicated tests must be performed.  All 
findings, including auditory thresholds for 
the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz, and speech recognition scores, 
must be reported.  The examiner should elicit 
information as to the frequency, duration, 
and severity of any associated 
symptomatology, and loss of function in daily 
activities, including work and physical 
activity. 

5.  Readjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned to 
the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



